82 N.Y.2d 738 (1993)
621 N.E.2d 691
602 N.Y.S.2d 324
Wayde Bush, Appellant,
v.
St. Clare's Hospital, Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Decided September 9, 1993.
Friedman & Manning, P. C., Delmar (Michael P. Friedman of counsel), for appellant.
Maynard, O'Connor & Smith, Albany (Arete K. Sprio of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA and SMITH concur in memorandum; Judge LEVINE taking no part.
*739MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and defendant hospital's motion for summary judgment denied.
It is well settled that proponents of motions for summary judgment must establish the cause of action or defense sufficiently to warrant the court as a matter of law to direct judgment in their favor (CPLR 3212 [b]), and by evidentiary proof in admissible form (Zuckerman v City of New York, 49 N.Y.2d 557, 562). Defendant hospital failed to meet that standard. A question of fact exists as to whether breach of its duty to supervise, if there was such a breach, was the proximate cause of plaintiff's injury.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.